IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 JOHN F. KODENKANDETH,                          : No. 18 WM 2022
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 MS. APRIL BARTON, DEAN OF                      :
 DUQUESNE LAW SCHOOL, MS. DANA                  :
 NEACSU DIRECTOR OF ALLEGHENY                   :
 COUNTY LAW LIBRARY, ALLEGHENY                  :
 COUNTY CHIEF EXECUTIVE,                        :
                                                :
                     Respondents                :


                                        ORDER



PER CURIAM

      AND NOW, this 18th day of July, 2022, the “Petition Requesting Extraordinary

Relief” and the Application for Relief are DENIED.